Citation Nr: 1108315	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to an in-service personal assault.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served from August 1966 to February 1967 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2005, the appellant proffered testimony before a Decision Review Officer.  A copy of the hearing transcript is of record and has been reviewed.

On a June 2005 Appeal To Board Of Veterans' Appeals (VA Form 9), the appellant requested a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in April 2008, however, the appellant failed to appear and has not offered a reason for such failure to report.  As such, the Board concludes that the request for a hearing before the Board has been withdrawn.  

This matter was previously before the Board in March 2009, at which time it was  remanded to the RO via the Appeals Management Center (AMC), located in Washington, Diagnostic Code, for additional development.  The claim has since been returned to the Board for review.  Upon reviewing the development that has occurred since March 2009, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the appellant for a psychiatric examination, and the appellant attended that examination.  The examiner reviewed the appellant's claims file, examined the appellant, and then wrote a response to the inquiry posed by the Board.  The results were then returned to the AMC.  It is further noted that the AMC attempted to obtain additional medical records and any obtained reports/records have been included in the claims folder for review.  Subsequently, the AMC issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its March 2009 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The appellant has asserted that while on active duty for six months, he was the subject of a sexual assault by a military policeman.

2.  Following the purported sexual assault, the appellant was the subject of at least two nonjudicial punishment actions.  However, once he completed his six months of active duty training, he returned to civilian life.  He did remain active in the reserves for a number of years after his release from active duty.  

3.  The appellant has been diagnosed with PTSD.  Nevertheless, a VA examiner has indicated that the purported sexual assault did not produce the disorder, and that the diagnosed PTSD was caused by post-service experiences and stressors.

4.  The appellant's claimed stressor has not been verified nor has the appellant provided evidence that would allow for VA to find the statements concerning the claimed stressor credible, but rather, the appellant's statements, which are essentially the only evidence of record with respect to this claim, establish that the claim is not credible.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, Social Security Administration records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the 
record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record reflects that as a result of the Board's Remand of March 2009, such an examination was performed in September 2009.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant availed him/herself to this opportunity with respect to the RO hearing but did not appear before the Board for a hearing.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  The Court has held that when aggravation of an appellant's nonservice- connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The appellant contends that while stationed at Fort Gordon, Georgia, in October 1966, a fellow soldier, who happened to be a military policeman, sexually assaulted him.  He has stated that the soldier took him to a field on base, forced his trousers down, and then performed anal intercourse with the appellant.  He further has written that after this assault occurred, the appellant was taken to a ready room where the assailant's friends were located.  Once there, the appellant stated that the assailant wanted his friends to rape the appellant.  He stated that he removed himself from the situation by running away from the ready room.  The Board would note that the appellant has also averred that he was only taken to the ready room and sexually offered to the friends of the military policeman, and that he escaped by running away from the ready room.  He further reports that he did not tell anyone about the incidents because he was afraid that the military policeman would execute him.  He reports that as a result of these incidents, his job performance decreased and he was the subject to disciplinary actions until he was discharged from service.  He asserts that this incident has produced nightmares and depression.  In summary, the appellant, along with his representative, has claimed that this incident was an extremely stressful situation which, in turn, led to the development of PTSD, from which the appellant now suffers.

At this point, the Board would note that while on active duty, and during the appellant's period of reserve service, the appellant was anatomically a male.  The appellant underwent gender reassignment surgery in 1998.  The appellant has presented the claim to the VA as a female.  

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2010).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 41 (1997). .

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat claimants.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Relative to PTSD, if the evidence shows that the service member was engaged in combat with the enemy and the claimed stressor was related to combat, no further development for evidence of a stressor is necessary.  If the claimed stressor is not related to combat with the enemy, a history of a stressor as related by the service member is, in itself, insufficient.  Service records must support the assertion that the service member was subjected to a stressor of sufficient gravity to evoke the symptoms in almost anyone.  Thus, the existence of a recognizable stressor or accumulation of stressors must be supported.  It is important that the stressor be described as to its nature, severity, and date of occurrence.  Manual M21-1, Part VI, para. 7 .46(e),(f) (Dec. 21, 1992).

Additionally, in Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).
The appellant had approximately seven months of active service in the United States Army. Upon completing his basic training at Fort Jackson, Columbia, South Carolina, he was transferred to Fort Gordon, Augusta, Georgia.  The service  treatment records indicate that prior to the transfer, he had been diagnosed with a nondisqualifying passive-dependent personality disorder.  The appellant then remained at Fort Gordon until the end of the active duty enlistment.  It was at Fort Gordon that the appellant claims he was sexually assaulted by another soldier.  

A further review of the appellant's service records show that after leaving Fort Gordon, the appellant served in the United States Army Reserves and the Rhode Island and Massachusetts Army National Guard.  He performed these duties with distinction and served until reaching the rank of Sergeant.  The record contains numerous letters of appreciation written to the appellant in conjunction with the performance of duties.  In other words, even though the appellant was purportedly  raped by another soldier, he returned home to Massachusetts and repeatedly performed all of the duties and tasks assigned to him.  It is further pointed out that there is no evidence in the service treatment records from this time indicating or suggesting that the appellant was experiencing symptoms or manifestations of an anxiety disorder - PTSD.

In 1995, the appellant determined that he was suffering from a long history of gender confusion.  Shortly thereafter, he began intensive psychiatric therapy and he determined that he would undergo gender reorientation including surgery.  The notes from the psychiatric therapy are of record.  The Board would note that a number of reports extending from 1996 to 1998 indicate that the appellant was questioning his gender.  However, none of these records suggest or insinuate that the appellant was raped during service.  That is, these intensive and detailed psychiatric reports are negative for any complaints or comments by the appellant concerning the purported in-service assault.  It is not until October 2002, four years after the gender surgery that the appellant actually claimed that she had been raped and sexually assaulted.  

As reported above, after the appellant applied for compensation benefits, the appellant was asked to describe the sexual assault and the aftermath of the incident.  She provided a number of written statements concerning the incident.  She further pointed out that she had been treated at her local VA Medical Center (VAMC) for PTSD.  

After the RO denied the appellant's claim and it was subsequently received at the Board for review, the Board concluded that additional psychiatric evaluation of the appellant was needed.  As such, the Board remanded the claim in 2009 for the purpose of obtaining an examination of the appellant.  Such an examination was accomplished in September 2009; a copy of the report of the examination has been included in the claims file for review.  

Upon reviewing the appellant's records and interviewing the appellant, the examiner provided the following:

PTSD is less likely as not . .  . caused by or the result of military sexual trauma. . . Although military sexual trauma can result in the onset of PTSD, there is nothing in the service records to indicate that military sexual trauma occurred with this Veteran during the six months of active duty which the Veteran served.  Neuropsychiatric evaluation conducted in the military on 9/6/1966 indicated Veteran was diagnosed with passive-dependent personality, chronic, moderate, which indicates that the Veteran was experiencing problems at least two months prior to alleged military sexual trauma, which she reports occurring on 11/4/66.  Therefore, it cannot be automatically assumed that subsequent problems are a direct result of military sexual trauma.

The Veteran reports that since age 5 she has felt uncomfortable with her male gender identity.  Although she reports that this caused her no problems across the course of her lifetime, it would be highly unlikely, given the level of psychological distress that gender confusion typically induces, especially in the 1960s when such issues were less acceptable.  

The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  No other records have been submitted in support in the appellant's claim.  Besides the statements provided by the appellant, she has not proffered written statements from her former wife or husband or significant other that states that the appellant had told the other party of the assault.  

The Board recognizes that it has a duty to assist the appellant in obtaining additional information that may benefit or support his/her claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The claims file indicates that, on numerous occasions, VA has attempted to obtain additional information from the appellant concerning her claimed stressor.  However, she has remained vague in providing the needed information.  She has not provided any documents or statements from members of her Army unit that could verify her claimed stressor.  She has not provided names of individuals who might have witnessed the purported sexual attack.  She has not supplied documents from family members or friends that would, in some manner, corroborate her assertions and insinuations.

The record discloses instead a lack of evidence.  The appellant has not provided letters to family or friends or similar contemporaneous documents or notes that would corroborate the appellant's assertions.  She has not been helpful in identifying such evidence or even pointing out to the VA where it might find such documents or statements.  Nevertheless, the Board has additionally looked at the statements provided to various medical care providers and social workers over the years since the appellant was released from active duty in order to obtain additional information concerning her claimed stressor.

The Board further notes that when the appellant submitted claims for various VA benefits prior to the gender reassignment surgery, none of the alleged abuse was mentioned or insinuated.  Moreover, none of the intricate psychiatric records accomplished in conjunction with the gender reassignment surgery suggest or insinuate or hypothesize that the appellant was sexually assaulted while on active duty.  As with other events alleged, the record discloses a lack of any evidence, including letters to family or friends, contemporaneous notes, private psychiatric reports, or any evidence which would corroborate the appellant's assertions.

The Board further recognizes that the post-service VA medical records do show a diagnosis of PTSD.  However, these same medical records also indicate that the appellant has been diagnosed with a personality disorder.  Additionally, it appears that the diagnosis of PTSD was apparently made following a recitation by the appellant of her alleged stressor.  As discussed above, these stressor recitations do not seem to correspond with other statements made by the appellant prior to 2002.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the appellant's credibility is substantially undermined by the fact that she did not claim to have been sexually assaulted until well after her gender reassignment surgery and after she filed her claim for compensation benefits.  Moreover, the service records do not reflect an individual who was traumatized by the event.  Instead, they insinuate and suggest that the appellant enjoyed her Army Reserve and National Guard duties, and actually excelled in the performance of those duties.  Thus, the appellant's allegations regarding occurrences during service that reportedly caused PTSD lack credibility.

The record, particularly reports compiled in 1996 to 1998, for the purposes of determining whether sexual reassignment should occur and whether the appellant was actually suffering from gender identification problems, disclose that the appellant had been having difficulty with her sexual identity since the age of five.  They further indicate that during the intensive questioning not one mention was made of the purported military sexual assault.  While she asserts that the onset of psychiatric symptoms is linked to the alleged in-service stressor, such is simply not supported by the record.

To make sure that the appellant fully understands what the Board is saying, the Board reiterates that the incident claimed by the appellant could be verified as having occurred during her service.  With respect to any sexual or physical abuse incident that may or may not have occurred, the appellant has remained vague with regard to such pertinent facts as names, dates, and locations.  She has never commented on whether any individual who might be available to verify the events was with her at the time any of the "stressful" events occurred or other information that would help in the confirmation of her story.  Moreover, the file contains no other independent credible evidence, such as statements from fellow service members or other men/women, as to the occurrence of the alleged events.

Because the PTSD diagnosis has been based on the appellant's own recitation of her alleged service history (stressors), it is uncertain to what extent she actually meets the criteria for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor occurred; and, a link established by medical evidence, between current symptoms and an in-service stressor.  Although the medical evidence of record reflects a diagnosis of PTSD, such a diagnosis is based on the unverified stressor events claimed by the appellant.  The fact that the VA medical opinion relies only on an allegation of assault in service, and ignores other potential stressors, such as confusion regarding gender and a dependent personality disorder, along with other psychiatric reports after service, significantly diminishes its probative weight.  As such, because the diagnosis rests on stressors which cannot be verified, it fails to satisfy the criteria noted above for a valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f) (2010).  The determination regarding credibility is within the Board's purview, not that of the examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).

The Board has considered the appellant's assertions that her claimed condition of PTSD is attributable to service.  However, as a lay person without the appropriate medical training and expertise, she simply is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability. 

As such, the Board finds that the appellant's purported in-service stressors has not been verified; hence, there is no verified stressor present upon which a valid diagnosis of PTSD may be based.  As such, a preponderance of the evidence is against the appellant's claim of entitlement to service connection for PTSD.  The Board finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from PTSD related to her military service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant has PTSD related to her experiences while in the US Army, and service connection for PTSD is not warranted.

It is noted that the appellant has also been diagnosed as having various other psychiatric disorders.  In that regard, the Court held in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; and therefore, has filed a claim for the affliction his mental condition, whatever it is, causes him/her.  This case is distinguishable in that even though the appellant has, over the years, been diagnosed as having a host of psychiatric disabilities, the only one that she has ever positively asserted was related to service was that of PTSD.  Under the circumstances, the Board finds that the appellant's PTSD claim is properly set forth and additional discussion of other psychiatric disorders (neuroses and psychoses) are not necessary.  However, to the extent that the appellant's claim could be interpreted as including a diagnosed psychiatric disorder other than PTSD, the Board notes that there is no objective lay or clinical evidence to support such a claim.  The appellant's lack of credibility undermines her statements as to incurrence of any disorder in service, however diagnosed.

The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010).  Thus, the appellant's claim is denied.


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


